DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response the remarks and amendments filed on 09/09/2022. The objections to the claims have been withdrawn in light of the amendments. The 35 U.S.C. 112(b) rejections have been withdrawn in light of the amendments. Claims 1-20 remain pending for consideration on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 2, 4-16 & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruno (US 20160362188 A1).


    PNG
    media_image1.png
    749
    1094
    media_image1.png
    Greyscale
	








Regarding Claim 1, Bruno teaches a fuel tank inerting system [100; Fig. 1; ¶ 0016] of an aircraft comprising a first air flow provided from a first source having a first temperature [136]; a second air flow including cabin outflow air having a second temperature [126; ¶ 0019], the first temperature being greater than the second temperature [¶ 0020 states the interaction at the heat exchanger may keep the discharge air from the turbine [second air supply] above freezing. Therefore implicitly stating that the first air supply temperature is greater than the second air supply]; a fuel tank inerting heat exchanger [130] arranged in fluid communication with both the first air flow [136] and the second air flow [126]; and at least one air separating module [114] configured to separate an inert gas from the first air flow output from the fuel tank inerting heat exchanger [Fig. 1; ¶ 0019].

Regarding Claim 2, Bruno teaches the invention of claim 1 above and Bruno teaches wherein a configuration of the fuel tank inerting heat exchanger is selected to achieve a desired temperature of the first air flow associated with operation of the at least one air separating module [¶ 0020].

Regarding Claim 4, Bruno teaches the invention of claim 1 above and Bruno teaches wherein the fuel tank inerting heat exchanger [130] is located remotely from a ram air circuit [Fig. 1; Heat exchanger 130 is located remotely from ram air conduit 108; see ¶ 0016].

Regarding Claim 5, Bruno teaches the invention of claim 1 above and Bruno teaches wherein the fuel tank inerting heat exchanger [130] is operably coupled with a cabin pressure control system [¶ 0014 & 0018].

Regarding Claim 6, Bruno teaches the invention of claim 5 above and Bruno teaches wherein the cabin pressure control system includes a conduit [second flow path 126] for receiving the cabin outflow air from a cabin [Fig. 1; ¶ 0019]; and an outflow valve [second valve 134] movable to control a flow of the cabin outflow air exhausted from the conduit [Fig. 1; ¶ 0021].

Regarding Claim 7, Bruno the invention of claim 6 above and Bruno teaches wherein the fuel tank inerting heat exchanger [130] is located between the cabin [128] and the outflow valve [134] [Fig. 1].

Regrading Claim 8, Bruno teaches the invention of claim 1 above and Bruno teaches wherein the second air flow output from the fuel tank inerting heat exchanger [130] is exhausted overboard [132; Fig. 1; ¶ 0019].

Regarding Claim 9, Bruno teaches the invention of claim 1 above and Bruno teaches wherein the fuel tank inerting heat exchanger [130] is operably coupled with an air conditioning system [Fig. 1: heat exchanger 130 is coupled to compressor 122 and turbine 124; see ¶ 0013].

Regarding Claim 10, Bruno teaches the invention of claim 9 above and Bruno teaches wherein the fuel tank inerting heat exchanger [130] is arranged between a cabin [128] and the air conditioning system [122, 124] relative to the second air flow [Fig. 1; ¶ 0019].

Regarding Claim 11, Bruno teaches the invention of claim 9 above and Bruno teaches wherein the air conditioning system includes an air cycle machine [122, 124] and the second air flow output [conduit 126] from the fuel tank inerting heat exchanger [130] is provided to the air cycle machine [Fig. 1; ¶ 0019].

Regarding Claim 12, Bruno teaches the invention of claim 11 above and Bruno teaches wherein energy is extracted from the second air flow provided to the air cycle machine [¶ 0019: air from the second flow path drives the turbine 124].

Regarding Claim 13, Bruno teaches the invention of claim 11 above and Bruno teaches wherein the air cycle machine further comprises a turbine [124; Fig. 1; ¶ 0019] and the cooling air flow is provided to the turbine [126; Fig. 1; ¶ 0019].

Regarding Claim 14, Bruno teaches the invention of claim 1 above and Bruno teaches wherein the fuel tank inerting system is part of an aircraft [¶ 0013].

Regarding Claim 15, Bruno teaches the invention of claim 1 above and Bruno teaches wherein the first flow is bleed air drawn from at least one of an engine and an auxiliary power unit [¶ 0003, 0013].

Regarding Claim 16, Bruno discloses a method of inerting a gas tank of an aircraft comprising:
providing a first air flow having a first temperature [136] to a fuel tank inerting heat exchanger [130] [Fig. 1; ¶ 0023]; providing a second air flow including cabin outflow air having a second temperature [126; ¶ 0019] to the fuel tank inerting heat exchanger [Fig. 1; ¶ 0023], the first temperature being greater than the second temperature [¶ 0020 states the interaction at the heat exchanger may keep the discharge air from the turbine [second air supply] above freezing. Therefore implicitly stating that the first air supply temperature is greater than the second air supply]; transferring heat from the first air flow to the second air flow within the fuel tank inerting heat exchanger [¶ 0023]; and separating an inert gas from the first air flow output from the fuel tank inert heat exchanger [114; Fig. 1; ¶ 0023].

Regarding Claim 18, Bruno teaches the method of claim 16 above and Bruno further teaches comprising extracting energy from the second air flow output [126] from the fuel tank inerting heat exchanger [130] [¶ 0019: air from the second flow path drives the turbine 124].

Regarding Claim 19, Bruno teaches the method of claim 18 above and Bruno teaches wherein the energy is extracted from the second air flow at an air cycle machine of an air conditioning system where the method is realized by operation of the system of Bruno [122, 124; ¶ 0013, 0019].

Regarding Claim 20, Bruno teaches the method of claim 16 above and Bruno teaches wherein the first air flow is bleed air drawn from at least one of an engine and an auxiliary power unit [¶ 0003, 0013].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno as applied to claims 2 & 16 above, and further in view of D'Orlando (EP 3241757 A1).

Regarding Claim 3, Bruno teaches the invention of claim 2 above but Bruno does not explicitly teach wherein the temperature of the first air flow output from the fuel tank inerting heat exchanger is between 150°F and 250°F.
However, D'Orlando discloses an aircraft separation system comprising an air separation module [Abstract] wherein the temperature of a first air flow output from a fuel tank inerting heat exchanger [208] is between about 150°F and about 250°F [¶ 0035]. D’Orlando also teaches that this arrangement optimizes the air separation achieved within the system [¶ 0035].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bruno to have wherein the temperature of the first air flow output from the fuel tank inerting heat exchanger is between 150°F and 250°F in view of the teachings of D’Orlando in order to optimize the air separation achieved within the system. 
Additionally, D'Orlando also teaches that supply temperature may be higher or lower, based on the air separation module configuration, to optimize the air separation achieved [¶ 0035]. Thus, the temperature of the supply is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a separation module with better separation efficiency.
 Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the temperature of the first air flow output from the fuel tank inerting heat exchanger is between about 150°F and about 250°F in order to more efficiently separate the compositions in the air.

Regarding Claim 17, Bruno teaches the method of claim 16 above	but Bruno does not explicitly teach wherein the temperature of the first air flow output from the fuel tank inerting heat exchanger is between 150°F and 250°F.
However, D'Orlando discloses an aircraft separation system comprising an air separation module [Abstract] wherein the temperature of a first air flow output from a fuel tank inerting heat exchanger [208] is between about 150°F and about 250°F [¶ 0035]. D’Orlando also teaches that this arrangement optimizes the air separation achieved within the system [¶ 0035].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bruno to have wherein the temperature of the first air flow output from the fuel tank inerting heat exchanger is between about 150°F and about 250°F in view of the teachings of D’Orlando in order to optimize the air separation achieved within the system. 
Additionally, D'Orlando also teaches that supply temperature may be higher or lower, based on the air separation module configuration, to optimize the air separation achieved [¶ 0035]. Thus, the temperature of the supply is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a separation module with better separation efficiency.
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the temperature of the first air flow output from the fuel tank inerting heat exchanger is between 150°F and 250°F in order to more efficiently separate the compositions in the air.

Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive.
Applicant argues that both the present invention and prior art, Bruno US20160362188, were both subject to an obligation of assignment to the same Applicant, Hamilton Sundstrand Corporation, thus asserting that Bruno is not a valid prior art reference. The examiner inadvertently cited a 35 U.S.C. 102(a)(2) rejection in the non-final office action filed on 09/09/2022 when it was intended to be a 35 U.S.C. 102(a)(1) rejection. The present application makes no claims to Foreign or Domestic priority, therefore the effective filing date of the present application is 12/24/2019. The prior art, Bruno US20160362188, was filed on 06/09/2015 and published on 12/15/2016. It is clear that the prior art was publicly available more than one year before the effective filing date of the present application, therefore qualifying under 102(a)(1) prior art. Thus, the statutory section of the 35 U.S.C. 102 rejection has been changed from 102(a)(2) to 102(a)(1). This is not considered a New Ground of Rejection as the examiner is changing the statutory section of rejection while relying on the same teachings from the same references. There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection [MPEP 1207.03(a) II].
Regarding the 35 U.S.C. 103 rejection, Applicant argues that an obvious rejection is not proper, claiming that Bruno is not a valid prior art reference. As stated above, Bruno US20160362188 qualifies as valid prior art under 35 U.S.C. 102(a)(1). The teachings relied upon and references used have not changed, therefore a change in statutory section for rejection is not a New Ground of Rejection. There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection [MPEP 1207.03(a) II].









Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




/KEITH STANLEY MYERS/           Examiner, Art Unit 3763